East Hampton Union Free Sch. Dist. v Sandpebble Bldrs., Inc. (2019 NY Slip Op 00419)





East Hampton Union Free Sch. Dist. v Sandpebble Bldrs., Inc.


2019 NY Slip Op 00419


Decided on January 23, 2019


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2019
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

LEONARD B. AUSTIN, J.P.
SHERI S. ROMAN
SANDRA L. SGROI
HECTOR D. LASALLE, JJ.


2016-01972
 (Index No. 1113/07)

[*1]East Hampton Union Free School District, appellant,
vSandpebble Builders, Inc., respondent.


Pinks, Lipshie, White & Nemeth, Hauppauge, NY (Steven G. Pinks and Jonathan W. Lipshie of counsel), for appellant.
Esseks, Hefter, Angel, Di Talia & Pasca, LLP, Riverhead, NY (Stephen R. Angel, Anthony C. Pasca, and Amanda Star Frazer of counsel), for respondent.

DECISION & ORDER
In an action, inter alia, for a judgment declaring that a contract dated April 2002 is void and unenforceable, the plaintiff appeals from an order of the Supreme Court, Suffolk County (Jerry Garguilo, J.), dated January 15, 2016. The order denied the plaintiff's motion for summary judgment, in effect, declaring that the damages the defendant could recover on its first counterclaim were limited pursuant to paragraphs 9.6 and 9.7 of the April 2002 contract.
ORDERED that the appeal is dismissed, without costs or disbursements.
The appeal must be dismissed, as the right of direct appeal from the order terminated with the entry of the judgment in the action (see Matter of Aho , 39 NY2d 241, 248).
AUSTIN, J.P., ROMAN, SGROI and LASALLE, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court